EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford (39,155) on 1/28/2021.

The application has been amended as follows:
On line 17 of claim 1, the phrase “the back-and-forth” has been replaced by the phrase “a back-and-forth”

On line 22 of claim 1, the phrase “a back-and-forth” has been replaced by the phrase “the back-and-forth”

On line 22 of claim 1, after the phrase “direction of the vehicle” but before the “.” a new line has been started and the following phrase has been inserted:
“wherein the center vent and the side vent are arranged to adjoin each other in the back-and-forth direction of the vehicle, and
wherein a single vent door is disposed to adjust a degree of opening of the center vent and a degree of opening of the side vent,
wherein one of the center vent and the side vent is arranged in an upper side of the air-conditioning case and the other of the center vent and the side vent is arranged in one side of the air-conditioning case in the back-and-forth direction of the vehicle, and


On line 22 of claim 1, a “,” has been added after the phrase “direction of the vehicle”

Cancel claims 8 and 9

On line 1 of claim 10, the phrase “claim 9” has been replaced by the phrase “claim 1”
On line 1 of claim 14, the phrase “claim 8” has been replaced by the phrase “claim 1”
On line 1 of claim 15, the phrase “claim 8” has been replaced by the phrase “claim 1”



The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a vehicle air conditioner unit, comprising a casing 110, an evaporator 120, a heater core 130, and an electric heater 140, where a defrost vent 112 is regulated by a first vent door 153, where an indirect vent 119 is regulated by a second vent door 300, where side 117 and center 118 vents are regulated by a single vent door 200 (Figures 5 and 7), and where the vents are located in sequential order along a back-and-forth direction of the air conditioner unit (Figures 3 and 4).
The art of record discloses an air conditioner (US 7,228,689) having defrost (28), indirect (32), side (30), and center (34) vents arranged in a front back direction.  However, this reference does not teach or disclose the claimed invention since the side (30) and center (34) vents are spaced apart.  Even if one were to consider vent “32” as the recited side vent, vent “30” as the recited center vent, and vent door “38” as the recited vent door, there are a pair of vent doors (36, 38) opening/closing the vents (32, 30) instead of a single vent door as required by claim 1.
The art of record also discloses an air conditioner (US 2005/0205247) having defrost (16b), indirect (17b), side (19b), and center (18b) vents arranged in a front back direction as claimed.  However, this reference does not teach or disclose the claimed invention since there is no a single vent door adjusting a degree of opening of the center vent and the side vent with recited structure as required by claim 1.
The art of record also discloses an air conditioner (US 7,905,278) having defrost (104), side (106), and center (107) vents arranged in a front back direction as claimed.  While this reference discloses a single vent door (112) adjusting a degree of opening of the center vent and the side vent, this reference does not teach or disclose an indirect vent arranged with the defrost, side, and center vents in order along a front back direction.
While the art of record discloses the concepts of (i) a plurality of vents located in sequential order along a back-and-forth direction of the air conditioner unit and (ii) single vent doors that regulate opening/closing plural vents, there does not appear to be a teaching found in the art or record that would combine both of these concepts without relying on impermissible hindsight or substantial redesign.







Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763